San Juan, Puerto Rico, a 20 de diciembre de 1961
RESOLUCIÓN
Los recurrentes presentaron en 16 de marzo de 1961 una instancia al Registrador de la Propiedad de Guayama para que procediera a cancelar una mención del derecho de usu-fructo vidual que se había practicado a favor de doña Carmen Plores en 1 de julio de 1943 en relación con cuatro fincas rústicas sitas en el barrio Caonillas de Aibonito. Se denegó la cancelación solicitada por entender el recurrido que el artículo 388A de la Ley Hipotecaria, 30 L.P.R.A. sec. 703, no era aplicable a una mención del derecho de usufructo del cónyuge supérstite y por existir una anotación vigente de cancela-ción del derecho de usufructo por renuncia del mismo califi-cado como donación.(1)

*233Según se expresó en Llinás v. Registrador, 33 D.P.R. 925 (1925) la aprobación del artículo mencionado respon-dió a la intención legislativa de extinguir todas aquellas menciones — entre ellas las de derechos reales — para que por el transcurso de los términos especificados — en el caso de derechos reales diez años desde que se verificó la mención— quedarán borrados los defectos existentes en los títulos, “para dar fijeza a la propiedad y evitar o poner fin a las cuestiones litigiosas”. Y en Hernández Usera v. Registrador, 54 D.P.R. 690 (1939) indicamos que por tratarse de una disposición de orden remedial, debe ser interpretada liberalmente. Olivero v. Registrador, 50 D.P.R. 666 (1936): Pinto v. Registrador, 50 D.P.R. 662 (1936). Esta interpretación es extensiva trátese de menciones expresas o menciones de oficio, Co-munidad Religiosa v. Reyes, 63 D.P.R. 493 (1944). Claramente las disposiciones del artículo 388-A (a) son aplicables a la mención del derecho de usufructo de un cónyuge viudo que se practicó al inscribirse los bienes del caudal a favor de los herederos. Los supuestos de extinción del derecho a que aluden los artículos 761 y 765 del Código Civil, 31 L.P.R.A. sees. 2411 y 2415 — muerte del usufructuario y liquidación convencional de la cuota entre el cónyuge y los nudo propietarios — y las causas generales de extinción de todo usufructo a que se refiere el artículo 441 del susodicho *234cuerpo legal, 31 L.P.R.A. sec. 1571, en nada obstan para impedir la procedencia de la cancelación solicitada. Al veri-ficarse la cancelación de la mención no se implica que el dere-cho que pueda corresponder al cónyuge supérstite queda extin-guido; éste conserva cualquier acción para la reclamación de su derecho contra los obligados. Simplemente se trata de una operación registral con efectos limitados al título de determinados inmuebles.
La existencia de una anotación preventiva en relación con la renuncia del derecho de usufructo mencionado es irrele-vante cuando en efecto ha transcurrido el término de diez años desde que se verificó la mención a que se refiere la ley. Aparentemente el error consiste en confundir los efectos re-gistrados de la inscripción de un derecho de usufructo vidual con la mención de ese mismo derecho hecha al proceder a prac-ticar otras operaciones en las cuales no se solicitó expresa-mente la inscripción de dicho usufructo.

Se revoca la nota recurrida de fecha lk de abril de 1961 y se ordena la cancelación de la mención de usufructo solicitada.

Así lo resolvió y manda el Tribunal y firma el Sr. Juez Presidente.
Luis Negrón Fernández, Juez Presidente.
Certifico:
Ignacio Rivera,

Secretario.


1 La nota denegatoria lee como sigue:
“Denegada la cancelación que comprende este documento por nota al margen de la Ins. la. de la finca Núm. 3887 al folio 193 vuelto del tomo 66 de Aibonito, por observarse que existe una anotación vigente de can-celación del derecho de usufructo que refiere dicho documento por renuncia del mismo calificada como donación con arreglo a la Sección la. de la Ley número 303 de 12 de abril de 1946, según enmendada, sin haberse produ-cido el recibo acreditativo del pago de la contribución de donación o la exención en su caso, con arreglo al artículo 12 de dicha ley según enmen-dada; y considerando asimismo inaplicable el artículo 388A a la cancelación de la mención de que se trata visto lo dispuesto en los artículos 735 y 761 del Código Civil según los cuales el usufructo vidual constituye la le-gítima forzosa del viudo o viuda de variable cuota fija, según los casos de concurrencia a la herencia, así testada como intestada, dándose la separación *233de la nuda propiedad con la consiguiente detracción del usufructo hasta que con la muerte del cónyuge usufructuario se consolide en el heredero el dominio, como caracteriza el artículo 761 aludido y visto lo dispuesto en el artículo 766 del propio código que autoriza el pago por los herederos al cónyuge de dicho usufructo en la forma que allí se indica y la extinción del mismo mediante tal pago, en defecto del cual se declara al usufructo gravamen sobre todos los bienes de la herencia, sin que se haya acreditado tal pago, ni la defunción del cónyuge de que se trata y visto además el ar-tículo 441 del susodicho código por lo que atañe a las formas de extinción del usufructo en general, ninguna de las cuales se ha acreditado y mucho menos la de la prescripción que en todo caso sería la de treinta años y no la de diez años a que se contrae el 388A invocado en el escrito, habiéndose •tomado en su lugar anotación preventiva por el término legal de 120 días a favor de don Jorge Luis Córdova Díaz y de don Frank A. Besosa, Gua-yama, a 14 de abril de 1961.”